                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                           OXFORD DIVISION


DARREN JONES                                                       PLAINTIFF

V.                                                 CAUSE NO. 3:18-CV-00168-NBB-JMV

TRACTOR SUPPLY COMPANY
And XYZ CORPORATIONS 1-10                                          DEFENDANTS




                                       ORDER

     Consistent with the district judge’s Order [38] granting a trial

continuance, the defendant’s unopposed motion [37] to extend the

discovery and motions deadlines is granted, and the discovery

deadline is extended to September 17, 2019, and the motions

deadline is extended to October 1, 2019.

     SO ORDERED THIS, the 24th day of May, 2019.


                          /s/ Jane M. Virden
                          UNITED STATES MAGISTRATE JUDGE
